Order modified by reducing the amount allowed to $500, and as so modified affirmed, without costs. We think that applications of this character should not be made annually by * committee of the person of the incompetent, especially in cases like the present one, where it appears that the incompetent does not reside with his family or with the committee of the person, but is safely and comfortably cared for in an institution where all his wants are supplied. Such so-called accounts are needless. (See Diaper v. Anderson, 37 Barb. 168; Matter of Hawley, 104 N. Y. 250.) Kelly, P. J., Rich, Jaycox, Manning and Kelby, JJ., concur.